IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
TZANN FANG, M.D.,
Plaintiff,
Vv. Civil Action No. 3:19¢v362
HYATT CORPORATION, et al,

Defendants.

NOTICE

This matter comes before the Court on Defendants Hyatt Corporation and Tysons Corner
Hotel I, LLC (collectively, the “Hyatt Defendants”) “Statement Regarding Personal Jurisdiction”
(the “Statement”). (ECF No. 30.)

Previously, the Hyatt Defendants filed a Motion for Leave to File Third-Party Complaint
(the “Hyatt Motion”), (ECF No. 26). In the Hyatt Motion, the Hyatt Defendants, pursuant to
Federal Rule of Civil Procedure 14(a),' sought leave to file a third-party complaint against:
Johnson Controls, Inc. f/k/a Tyco SimplexGrinnell; Blum Consulting Engineers, Inc.; RTKL
Architects; Harvey-Cleary Builders; and, Code Consultants, Inc.

On August 20, 2019, the Court issued a notice and required Defendant Helix Electric,

Inc. and the Hyatt Defendants to file separate statements showing the basis for subject matter

 

' Rule 14(a) states:

A defending party may, as third-party plaintiff, serve a summons and complaint
on a nonparty who is or may be liable to it for all or part of the claim against it.
But the third-party plaintiff must, by motion, obtain the court’s leave if it files the
third-party complaint more than 14 days after serving its original answer.

Fed. R. Civ. P. 14(a). The Hyatt Defendants filed their motion more than 14 days after serving
their original answers.
jurisdiction over each of their proposed claims. (Aug. 20, 2019 Notice, ECF No. 28.) It also
ordered the Hyatt Defendants to file their proposed Third-Party Complaint. Both Helix and the
Hyatt Defendants timely complied with the Court’s Notice.

In their statement, however, the Hyatt Defendants stated “Tysons Corner Hotel I, LLC is
a limited liability company organized under the laws of the State of Delaware, with its principal
office located in the State of California. No members of Tysons Corner Hotel I, LLC are citizens
of Virginia.”” (Hyatt Defs. Statement { 3, ECF No. 30.) Without identifying each LLC member
and that member’s citizenship, Tysons Corner Hotel I, LLC fails to provide all the information
necessary for the Court to determine whether it possesses subject matter jurisdiction over the
Hyatt Defendants’ proposed claims.? See Cent. W.Va. Energy Co., Inc. v. Mountain State
Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011) (stating that “[flor purposes of diversity
jurisdiction, the citizenship of a limited liability company . . . is determined by the citizenship of
all of its members.” (citing Gen. Tech. Applications, Inc. v. Exro Ltda, 388 F.3d 114, 121 (4th

Cir. 2004))).

 

2 Previously, the Hyatt Corporation and Tysons Corner Hotel Plaza, LLC—an entity
previously involved in this litigation, but which the Court has dismissed—tepresented that
“Tysons Corner Hotel I, LLC is a Delaware Corporation with its principal office in Santa
Monica, California.” (Consent Mot. Party Substitution { 6, ECF No. 15.) For this reason, the
Court stated in its August 20, 2019 Notice that “Tysons Corner Hotel I, LLC is a citizen of
Delaware and California.” (Aug. 20, 2019 Notice 2 n.2, ECF No. 28.)

3 This Court exercises jurisdiction over the claims in Fang’s Complaint, (ECF No. 1-3),
pursuant to 28 U.S.C. § 1332(a)(1). Because the Court exercises jurisdiction solely on the basis
of diversity jurisdiction, the Court cannot exercise supplemental subject matter jurisdiction over
The Court cannot grant the Hyatt Motion on the existing record. For this reason, the
Hyatt Defendants SHALL file a statement no later than close of business on August 30, 2019,
showing the basis for subject matter jurisdiction over each of their proposed claims.

It is SO ORDERED.

ish |

lA
M. canna ‘Pa
istrict Judge

United States

Date: 8 |» /2014

Richmond, Virginia

 

the claims the Hyatt Defendants proposed unless they can show satisfaction of each of the
requirements of § 1332(a)(1), including diversity of the parties. See 28 U.S.C. § 1367(b).
